Citation Nr: 0923266	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative meniscus disease of the right knee, also 
diagnosed as patellar tendonitis (hereinafter "right knee 
disability").

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative meniscus disease of the left knee 
(hereinafter "left knee disability"). 

3.  Entitlement to an initial compensable rating for internal 
hemorrhoids.

4.  Entitlement to an initial compensable rating for eczema 
with tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The issues before the 
Board today were remanded in September 2007 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand as to those issues decided herein.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2007; a transcript of that hearing is associated 
with the claims folder.

The issue of entitlement to an initial compensable rating for 
eczema with tinea pedis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's right knee 
disability has been manifested by subjective complaints of 
pain and instability with objective evidence of flexion 
limited by pain and repetition to no less than 50 degrees; 
ankylosis is not shown throughout this appeal, and there is 
no competent medical evidence of lateral instability, 
subluxation, or dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  

2.  Throughout this appeal, the Veteran's left knee 
disability has been manifested by subjective complaints of 
pain and instability with objective evidence of flexion 
limited by pain and repetition to no less than 50 degrees; 
ankylosis is not shown throughout this appeal, and there is 
no competent medical evidence of lateral instability, 
subluxation, or dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  

3.  The Veteran's hemorrhoids are not large or thrombotic, or 
irreducible with excessive redundant tissue evidencing 
frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5262 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5262 (2008).

3.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An October 2007 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that an October 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate his higher initial 
rating claims decided herein.  It also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, the October 2007 letter provided notice as to the 
information and evidence necessary to establish a disability 
rating and an effective date following an award of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  

Although the October 2007 VCAA letter was sent to the Veteran 
after the August 2005 rating decision which established 
initial ratings for the disabilities on appeal, the Board 
finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a March 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claims presently on appeal, the Board observes that 
the Court, in Vazquez-Flores, distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's knee and 
hemorrhoid claims is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  In September 2007, the Board 
remanded this appeal, in part, to obtain treatment records 
from Woodhill Family Medicine which pertain to the Veteran's 
service-connected knee disabilities.  In accordance with the 
Remand, the agency of original jurisdiction contacted the 
Veteran in October 2007 and asked him to complete an 
Authorization and Consent to Release Information for this 
facility; he did not reply.  The Board notes that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  As such, it is of the opinion that the 
agency of original jurisdiction substantially complied with 
the Board's remand directives and that the VA has satisfied 
its duty to assist the Veteran with regards to these 
outstanding treatment records.  Id.; see Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  He was afforded multiple VA examinations 
throughout this appeal for the specific purpose of evaluating 
his service-connected disabilities.  The Board has reviewed 
these examinations and finds them to be adequate for rating 
purposes.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

I. Bilateral Knee Disability

The Veteran was awarded service connection for a bilateral 
knee disability by RO rating decision dated in August 2005 
and assigned separate 10 percent ratings for each knee 
effective August, 1, 2005, the date following his separation 
from active duty service.  The Veteran has appealed these 
initial ratings.  

The Veteran's left and right knee disabilities have been 
rated by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5258-5024 (2008).  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2008).  There is no evidence of an in-
service knee injury; the hyphenated diagnostic code in this 
case therefore indicates that dislocated semilunar cartilage 
under Diagnostic Code 5258 is the service-connected 
disability and that tenosynovitis (Diagnostic Code 5024) is 
the predominant residual condition.  Tenosynovitis is rated 
pursuant to limitation of motion of the affected part of the 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Suitability of Diagnostic Code

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on a veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2008).  In the present case, the competent 
evidence of record does not demonstrate that the Veteran's 
service-connected bilateral knee disability is manifested by 
dislocated semilunar cartilage.  In this regard, although a 
May 2005 VA examination report reflects a diagnosis of 
bilateral degenerative meniscus disease, there is no clinical 
evidence that the cartilage in either knee is dislocated.  In 
fact, an October 2008 VA examination report explicitly states 
that a diagnosis of meniscal derangement is not substantiated 
by the clinical evidence of record.  The Veteran's service 
treatment records show that his bilateral knee complaints 
during service were variously diagnosed as patellar 
tendinitis and patellofemoral syndrome (also known as 
chondromalacia), which is defined as "softening of the 
articular cartilage."  See Dorland's Illustrated Medical 
Dictionary, 356 (30th ed. 2003).  There was also a 
questionable diagnosis of gout in his left knee during 
service, but it was never confirmed.  See Service Treatment 
Records dated September 10, 2004, and October 14, 2004.  

The Rating Schedule does not contain a diagnostic code 
pertaining to patellar tendinitis, patellofemoral syndrome, 
or degenerative meniscus disease.  As such, it is necessary 
to rate the Veteran's bilateral knee disability under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20 (2008).  As 
discussed in more detail below, the Veteran's bilateral knee 
disability is predominantly characterized by objective 
evidence of limitation of flexion; the Veteran also 
subjectively complains of pain, popping, locking, and 
instability.  Based on such evidence, the Board concludes 
that his bilateral knee disability is most appropriately 
rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5260 (2008).  Diagnostic Code 5299 reflects that the 
Veteran's bilateral knee disability is an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
In this case, the Veteran's bilateral knee disability has 
been rated as analogous to limitation of flexion of the 
knees.  

The Board acknowledges the assertion by the Veteran's 
accredited representative that the Veteran's bilateral knee 
disability might be more appropriately rated pursuant to 
Diagnostic Code 5257 (other impairment of the knee) based on 
his subjective complaints of instability in his knees.  See 
Informal Hearing Presentation dated May 27, 2009.  However, 
as discussed below, the Veteran's subjective complaints of 
instability are not supported by objective clinical evidence 
of record throughout this appeal.  Thus, it would not appear 
to be a more appropriate diagnostic code.  Similarly, 
although the Veteran complains of episodes of "locking," 
pain, and effusion in his knees, symptomatology associated 
with his previously assigned Diagnostic Code 5258, there is 
no competent evidence of dislocated cartilage.  Moreover, 
none of the Veteran's treatment records or examination 
reports reflect objective medical evidence which support his 
lay assertions.  The contemporaneous record and examination 
reports do, however, consistently show competent evidence of 
decreased flexion due to pain and fatigability. 

Analysis

Limitation of flexion of the knee is contemplated in 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Diagnostic Code 
5260 provides for a 10 percent rating when flexion is limited 
to 45 degrees, a 20 percent rating when flexion is limited to 
30 degrees, and a 30 percent rating when flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Additionally, section 4.40 and 4.45 of Title 38 of the Code 
of Federal Regulations require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate rating for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, the Veteran's reports of pain, 
fatigability, and weakness have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

Applying this rating criteria to the present record, the 
Board concludes that the Veteran's right and left knee 
disabilities are entitled to no more than the currently 
assigned 10 percent ratings under Diagnostic Code 5260.  In 
this regard, the competent and probative evidence reflects 
that the Veteran's left and right knee flexion has been 
limited to no more than 50 degrees throughout this appeal.  
The Veteran demonstrated bilateral flexion limited by pain 
and repetition to 50 degrees at the May 2005 and May 2006 VA 
examinations; he also demonstrated flexion as high as 140 
degrees in the contemporaneous treatment record.  See Service 
Treatment Record dated October 14, 2004 (normal range of 
motion); Woodhill Family Medicine Treatment Record dated May 
3, 2006 (full range of motion with some crepitus); VA 
Physical Therapy Consult Note dated June 28, 2007 (bilateral 
flexion of 110 degrees).  See also 38 C.F.R. § 4.71a, Plate 
II (full/normal flexion of the knee is 140 degrees).  

The Board acknowledges that the October 2008 VA examination 
report indicates bilateral flexion limited to no more than 30 
degrees, symptomatology more consistent with a 20 percent 
rating under Diagnostic Code 5260.  However, the VA examiner 
stated that these were not "realistic findings" as to the 
range of motion in the Veteran's knees.  The examiner 
indicated that because of the way the Veteran positioned his 
body during the testing (would not lie flat and held his 
upper body in a very tense, uncomfortable-looking position) 
he was unable to further flex his knees without eliciting 
pain in his lower back.  The Veteran apparently refused to 
lie flat; thus, accurate results could not be obtained.  The 
Board is prohibited from making conclusions based on its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In the present case, the October 2008 VA examiner 
has indicated that the range of motion results obtained 
during this examination are not realistic.  As there is no 
competent evidence refuting the invalidity of these range of 
motion findings, the Board finds such findings to lack 
probative value and declines to rely on them in rating the 
Veteran's bilateral knee disability, including the issue of 
whether staged ratings are supported by the record.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In sum, the probative record throughout this appeal 
demonstrates flexion of the bilateral knees limited to no 
less than 50 degrees.  Thus, the competent evidence reflects 
disability productive of no more than a 10 percent rating for 
each knee under Diagnostic Code 5260.  

Although the Board has determined that the Veteran is not 
entitled to a higher rating under Diagnostic Code 5260, its 
inquiry as to the whether the Veteran is entitled to a higher 
rating for his bilateral knee disability is not yet complete.  
In this regard, separate ratings under Diagnostic Code 5260 
and Diagnostic Code 5261 may be assigned for disability of 
the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.  

Limitation of extension of the knee is contemplated in 
Diagnostic Code 5261, and provides for a noncompensable (zero 
percent) rating when extension is limited to 5 degrees, a 10 
percent rating when extension is limited to 10 degrees, a 20 
percent rating when extension is limited to 15 degrees, a 30 
percent rating when extension is limited to 20 degrees, a 40 
percent rating when extension is limited to 30 degrees, and, 
finally, a 50 percent rating when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Range of motion findings dated throughout this appeal reveal 
that the Veteran has demonstrated full extension (zero 
degrees) of both knees.  See Service Treatment Record dated 
October 14, 2004 (normal range of motion); VA Examination 
Report dated in May 2005; Woodhill Family Medicine Note dated 
May 3, 2006 (full range of motion); VA Examination Report 
dated in May 2006; VA Physical Therapy Consult dated June 28, 
2007.  Thus, it appears that the Veteran does not demonstrate 
compensable limitation of extension of either knee.  As such, 
separate ratings for limitation of extension are not 
warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004).  

Additionally, VA's General Counsel has held that a separate 
rating may be assigned for instability of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 if (1) a veteran also 
has limitation of knee motion which at least meets the 
criteria for a noncompensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) 
if the veteran is in receipt of a 10 percent rating on the 
basis of X-ray evidence of arthritis and evidence of painful 
motion.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.  
Diagnostic Code 5257 provides for a 10 percent rating, 20 
percent rating, and 30 percent rating where there is slight, 
moderate, or severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).

The Veteran has asserted throughout this appeal that his 
bilateral knee disability is manifested by instability.  See 
VA Examination Report dated in May 2005; VA Physical Therapy 
Consult dated June 28, 2007; VA Examination Report dated in 
October 2008.  However, despite his subjective complaints of 
instability, the objective medical evidence fails to show 
recurrent subluxation or lateral instability in either knee.  
Rather, all findings related to the stability of the 
Veteran's knees have been negative for any clinical evidence 
of subluxation or instability.  See Service Treatment Record 
dated October 14, 2004 (no instability); VA Examination 
Report dated in May 2005 (stable with negative Lachman's, 
drawer, and varus/valgus testing); VA Examination Report 
dated in May 2006 (no instability); VA Physical Therapy 
Consult dated June 28, 2007 (negative Lachman's, drawer, and 
varus/valgus testing); VA Examination Report dated in October 
2008 (stability is grossly intact).  

While the Board acknowledges the Veteran's subjective 
complaints, it places significantly more weight on the 
objective clinical findings reported on physical examination 
reports.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Absent even one clinical finding to support his 
lay assertions, the Board concludes that a preponderance of 
the evidence is against assignment of separate ratings under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability for the entirety of this appeal.  

Finally, the Board has considered the applicability of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as 
well as the entire history of the Veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  However, no higher or separate rating is 
warranted under any of other diagnostic codes.  In this 
regard, the Board observes that neither Diagnostic Code 5258 
nor 5259 apply to the Veteran's current bilateral knee 
disability because, as previously discussed, there is no 
competent evidence of semilunar dislocated cartilage or 
removed cartilage.  The evidence of record also fails to 
demonstrate ankylosis; thus he is not entitled to separate or 
higher ratings under Diagnostic Code 5256.  Finally, the 
Veteran has not had any knee surgery; thus, there is no 
scarring which might warrant separate ratings.  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that 
it must consider such lay evidence in making its 
determination.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses); See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
as a layperson the Veteran is not competent to provide 
opinions requiring medical knowledge, such as whether his 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Furthermore, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, his 
assertions alone are not competent medical evidence that 
provides a basis for the assignment of higher initial ratings 
for a bilateral knee disability, including separate ratings 
for additional disability.

Finally, the Board has also considered whether the record 
raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

The Veteran indicated at his October 2008 VA examination that 
his service-connected bilateral knee disability specifically 
affects his employment as a mechanics instructor by limiting 
his ability to lift and carry weight; he also reported that, 
at times, the pain affects his concentration.  

The criteria in the Rating Schedule pertaining to the 
Veteran's disability focus on limitation of motion with 
consideration of functional loss due to pain, fatigue, lack 
of endurance, and incoordination; consideration has also been 
given to schedular criteria which address the Veteran's 
subjective complaints of instability.  Thus, while the Board 
acknowledges the problems created by his knees in his current 
profession, it is satisfied that the Rating Schedule 
adequately addresses the functional impairment and 
symptomatology associated with his bilateral knee disability 
and any loss in earning capacity.  Cf. Smallwood v. Brown, 10 
Vet. App. 93, 97-8 (1997) (the Board was required to consider 
whether referral for an extra-schedular rating was warranted 
where a medical examiner stated that a foul-smelling odor 
related to the veteran's osteomyelitis precluded employment 
in a confined space with other workers).  Referral for extra-
schedular consideration is therefore not warranted.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In sum, the Board finds that initial ratings in excess of 10 
percent for service-connected right and left knee 
disabilities are not warranted at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As a preponderance of the evidence is against these 
claims for an increased rating, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



II. Hemorrhoids

The Veteran is currently in receipt of a noncompensable (zero 
percent) rating for hemorrhoids pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2008).  He contends that a 
higher rating is warranted.  Under Diagnostic Code 7336, a 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids; a 10 percent rating is assigned for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences; and a 20 percent 
evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures.  Id.  

The Veteran has been diagnosed with internal hemorrhoids.  
See, e.g., VA Colonoscopy Report dated December 13, 2007.  
Such hemorrhoids have been characterized throughout this 
appeal by subjective reports of intermittent bright red 
rectal bleeding ranging from 1 to 2 times per week to 1 to 2 
times per month.  See VA Examination Reports dated in May 
2005, May 2006, and October 2008.  Treatment includes over-
the-counter products such as suppositories and Metamucil, as 
well as occasional use of prescription suppositories.  The 
Veteran has also reported occasional loose stools, see VA 
Examination Report dated in May 2006; however, there is no 
objective evidence of sphincter control or tone problems.  
See VA Examination Reports dated in May 2005, May 2005, and 
October 2008.  There is no clinical evidence of thrombosis or 
fissures throughout this appeal.  See id.  Finally, although 
the October 2008 VA examiner noted redundant tissue in the 
Veteran's rectum, there is no indication that it was an 
excessive amount of tissue.  The May 2005 and May 2006 VA 
examiners diagnosed the Veteran with mild (mildly 
symptomatic) hemorrhoids.  

Applying the relevant rating criteria to the above evidence, 
the Board concludes that the Veteran is not entitled to a 
compensable rating under Diagnostic Code 7336 at any time 
during the pendency of this appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (consideration should be given 
as to whether staged ratings are appropriate).  In this 
regard, despite subjective complaints of occasional anal 
itching and rectal bleeding and objective evidence of 
internal hemorrhoids, the competent evidence throughout this 
appeal fails to demonstrate symptomatology more productive of 
a 20 percent rating.  Rather, the competent evidence shows no 
more than a mild to moderate disability picture which is 
consistent with a noncompensable disability rating.  See 
38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Board recognizes the Veteran's contentions as to the 
severity of his hemorrhoids.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995) (lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
as a layperson the Veteran is not competent to provide 
opinions requiring medical knowledge, such as whether his 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions are not 
competent medical evidence that provides a basis for the 
assignment of an initial compensable rating for hemorrhoids.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  See also Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  However, in the present appeal, there is no 
indication that the Veteran's service-connected hemorrhoids 
are manifested by symptomatology which renders the 
application of the Rating Schedule impractical and results in 
a greater loss in earning capacity than that contemplated by 
the Rating Schedule.  Cf. Smallwood v. Brown, 10 Vet. App. 
93, 97-8 (1997) (the Board was required to consider whether 
referral for an extra-schedular rating was warranted where a 
medical examiner stated that a foul-smelling odor related to 
the veteran's osteomyelitis precluded employment in a 
confined space with other workers).  Thus, it appears that 
the schedular criteria adequately compensate for any loss in 
earning capacity, and referral for extra-schedular 
consideration is not warranted.  Id. 

In sum, the Board finds that an initial compensable rating 
for hemorrhoids is not warranted at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As a preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative meniscus disease of the right knee, also 
diagnosed as patellar tendonitis, is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative meniscus disease of the left knee is denied.

Entitlement to an initial compensable rating for internal 
hemorrhoids is denied.


REMAND

The Veteran is currently in receipt of a noncompensable (zero 
percent) rating for eczema with tinea pedis.  Such rating is 
based, in part, on a May 2005 VA examination in which the 
Veteran reported a skin disease affecting his hands, 
forearms, legs, and feet.  During this appeal, the Veteran 
asserted that his skin disease had worsened; as such, a new 
VA examination was scheduled to evaluate the severity of this 
service-connected disability.  A review of the Board's 
September 2007 Remand reflects that the May 2006 VA 
examination appeared only to evaluate the Veteran's upper 
extremities; no mention was made of his lower extremities, 
including his feet, in the examination report.  As such parts 
of the body were previously affected and service-connected, 
the Board remanded this appeal for a new VA examination which 
would fully evaluate the Veteran's skin disability.  
Additionally, the Board requested that an effort be made to 
schedule the Veteran for a new examination during a flare-up, 
namely, during the spring and summer months.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994).  

A review of the claims file reflects that the Veteran was 
examined in October 2008.  Once again, the examination report 
makes no mention of whether the lower extremities and feet 
were examined; the only areas discussed are the Veteran's 
upper extremities and hands.  Under these circumstances, the 
Board is of the opinion that the remand directives have not 
been substantially complied with, and a new remand is 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination for the purpose of determining 
the manifestations and severity of his 
service-connected eczema with tinea pedis.  
All effort should be made to schedule this 
examination for a time when his skin 
disease is active (namely, the spring and 
summer months).  The claims file, to 
include this REMAND, must be made 
available to the examiner for review, and 
the examination report should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Following an 
examination of the Veteran, to include his 
hands, arms, legs, and feet, the examiner 
should: indicate whether the Veteran's 
eczema with tinea pedis involves 
ulceration, extensive exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, constant 
itching, extensive lesions, marked 
disfigurement or is exceptionally 
repugnant.  The examiner should also 
indicate the percent of entire body 
involved and percent of exposed area 
affected, and whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required and, 
if so, the frequency and duration of their 
use.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


